 



Exhibit 10.1

 

seventh AMENDMENT TO NOTE AND SECURITY AGREEMENT

 

THIS seventh Amendment (THE “SEVENTH AMENDMENT”) DATED July 27, 2018 to THE Note
and Security Agreement (THE “AGREEMENT”) dated AS OF March 31, 2010, and as
amended on March 14, 2011 (the “First Amendment”), July 29, 2011 (the “Second
amendment”), MAY 30, 2012 (THE “tHIRD AMENDMENT”), April 8, 2013 (the “Fourth
Amendment”), July 27, 2015 (THE “FIFTH AMENDMENT”) and july 20, 2017 (the “sixth
amendment”) AMONG NON-INVASIVE MONITORING SYSTEMS, INC. (THE “BORROWER”) AND
FROST GAMMA INVESTMENTS TRUST (“FROST GAMMA”) AND HSU GAMMA INVESTMENTS, L.P.
(“HSU GAMMA” AND, TOGETHER WITH FROST GAMMA, “LENDER”). THE AGREEMENT, ALONG
WITH THE FIRST AMENDMENT, SECOND AMENDMENT, THIRD AMENDMENT, FOURTH AMENDMENT,
FIFTH AMENDMENT, SIXTH AMENDMENT, AND SEVENTH AMENDMENT SHALL BE REFERRED TO
HEREIN AS THE AMENDED AGREEMENT.

 

RECITALS

 

WHEREAS, Borrower and Lender (collectively, the “Parties”) are parties to the
Agreement which became effective on March 31, 2010 and which was amended by the
First Amendment on March 14, 2011, by the Second Amendment on July 29, 2011, by
the Third Amendment on May 30, 2012, by the Fourth Amendment on April 8, 2013,
by the Fifth Amendment on July 27, 2015 and Six Amendment on July 20, 2017; and

 

WHEREAS, the Borrower and Lender entered into the Sixth Amendment which extended
the Maturity Date (as originally defined in the Agreement) until July 31, 2018,
and

 

WHEREAS, the Borrower and Lender which to extend the Maturity Date from July 31,
2018 until July 31, 2020, and

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in the Agreement and this Seventh Amendment and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender agree as follows:

 

AMENDMENT

 

1. Section 3 of the Amended Agreement is hereby amended and restated in its
entirety as follows:

 

Payments of Obligations, including Principal and Interest. The principal amount
of the Loan evidenced hereby, together with any accrued and unpaid interest, and
any and all the Obligations, including unpaid costs, fees and expenses accrued,
such as Lender’s Expenses, shall be due and payable in full on July 31, 2020
(the “Maturity Date”).

 

 

 

 

2. Governing Law. This Seventh Amendment shall be governed by the laws of the
State of Florida without regard to its conflict of laws rules or principles.

 

3. Amendments. Except as expressly amended hereby, the Agreement, the First
Amendment, Second Amendment, Third Amendment, Fourth Amendment, Fifth Amendment
and Sixth Amendment shall remain unmodified and in full force and effect.

 

4. Entire Agreement. This Seventh Amendment and the Amended Agreement and any
schedules or exhibits attached to the Agreement constitute the entire agreement
of the Parties with respect to the subject matter hereof and supersede all prior
understandings and writings between the Parties relating thereto.

 

5. Interpretation. Any capitalized terms used in this Seventh Amendment but not
otherwise defined shall have the meaning provided in the Agreement.

 

6. Counterparts. This Seventh Amendment may be executed manually, electronically
in Adobe® PDF file format, or by facsimile by the Parties, in any number of
counterparts, each of which shall be considered one and the same amendment and
shall become effective when a counterpart hereof shall have been signed by each
of the Parties and delivered to the other Party.

 

IN WITNESS WHEREOF, Borrower has duly executed this Seventh Amendment to the
Note and Security Note as of the day and year first above written.

 

      NON-INVASIVE MONITORING SYSTEMS, INC.                 By:

/s/ James J. Martin

      Name: James J. Martin       Title: Chief Financial Officer          
Agreed and Accepted:                 FROST GAMMA INVESTMENTS TRUST              
  By:

/s/ Phillip Frost, M.D.

      Name: Phillip Frost, M.D.       Title: Trustee                 HSU GAMMA
INVESTMENTS, L.P.                 By:

/s/ Jane H. Hsiao, Ph.D.

      Name:

Jane H. Hsiao, Ph.D.



      Title: General Partner      

 

 

 

 

